DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 April 2022 has been entered.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 19-23 and 26-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 19, the specification does not support the specific range of “about 8 to about 42 phr of one or more process aids selected from the group consisting of oils, waxes, antioxidants, tackifying resins, reinforcing resins, and peptizers” as the only given values of process aids supported by the specification is either 42 or 8 phr (based on Examples 1-6 in Table 1 and Examples 7-12 in Table 2) as illustrative examples only ([0050]). The specification makes no explicit mention of values below 8 phr, between 8 and 42 phr, or above 42 phr, as “about 8” includes at least one value below 8 and “about 42” includes at least one value above 42.
	As claims 20-23, 26-28, 39 and 41 are directly/indirectly dependent on claim 19, they stand as rejected for similar reasons.
Regarding claim 29, the specification does not support the specific range of “about 8 to about 42 phr of one or more process aids selected from the group consisting of oils, waxes, antioxidants, tackifying resins, reinforcing resins, and peptizers” as the only given values of process aids supported by the specification is either 42 or 8 phr (based on Examples 1-6 in Table 1 and Examples 7-12 in Table 2) as illustrative examples only ([0050]). The specification makes no explicit mention of values below 8 phr, between 8 and 42 phr, or above 42 phr, as “about 8” includes at least one value below 8 and “about 42” includes at least one value above 42.
	As claims 30-36 and 40 are directly/indirectly dependent on claim 29, they stand as rejected for similar reasons.
Regarding claim 37, the specification does not support the specific range of “about 8 to about 42 phr of one or more process aids selected from the group consisting of oils, waxes, antioxidants, tackifying resins, reinforcing resins, and peptizers” as the only given values of process aids supported by the specification is either 42 or 8 phr (based on Examples 1-6 in Table 1 and Examples 7-12 in Table 2) as illustrative examples only ([0050]). The specification makes no explicit mention of values below 8 phr, between 8 and 42 phr, or above 42 phr, as “about 8” includes at least one value below 8 and “about 42” includes at least one value above 42.
As claim 38 is directly dependent on claim 37, they stand as rejected for similar reasons.

Claim Rejections - 35 USC § 103
Claims 19-23, 26-41 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US4808657) in view of Seferin (US8735480) and ThermoFisher Scientific, and further in view of Pompei (US8143338) and either Shannon (US20130157049), Kaido (US5938869) or YasuharaChemical (NPL).
	Regarding claim 19, Brown discloses an adhesive compound comprising:
a. 100 parts of at least one conjugated diene-containing polymer or copolymer including natural rubber (C3 L24-26, C4 L17-21),
b. 70 to 95% by weight of liquid solvent based upon the weight of the adhesive composition and is present in an amount of about 250 to about 2000 phr (C2 L4-6, which includes part of the range of about 60% to about 95%, Claim 1),
	While Brown does not explicitly disclose that the liquid solvent is a terpene-based solvent that is liquid at 25 oC, Brown does disclose that any solvent capable of dissolving the rubbery blend is usable in the composition (C1 L65-68). One such solvent would be the naturally based terpene (not petroleum-based) d-limonene (known to be a liquid at 25 oC, see ThermoFisher Scientific) taught by Seferin in the tire adhesive arts to dissolve the elastomers in the adhesive (C1 L41-50). One benefit of using d-limonene over other solvents is reduced toxicity (C1 L46-50).
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use d-limonene as taught by Seferin with Brown. One would have been motivated to do so to reduce the toxicity of the adhesive.
	While Brown does disclose the use of an unreactive tackifying resin “in an amount effective to contribute to the desired adhesiveness of said rubbery adhesive cement” (Claim 1), Brown does not explicitly disclose what constitutes an effective amount outside of Table 1. Additionally, while Brown discloses that composition comprises of carbon black, a known reinforcing filler, (Claim 12) Brown does not explicitly disclose an amount of carbon black outside of Table 1. However, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date for the adhesive composition to include about 8 to about 42 phr of one or more process aids selected from the group consisting of oils, waxes, antioxidants, tackifying resins, reinforcing resins, and peptizers and at least one reinforcing filler in an amount of about 25 to about 75 phr, as Pompei, which is within the tire adhesive art, explicitly teaches that typical amounts of tackifying resins and carbon black in adhesives used in tires (“cement”) are 10-20 phr (which is within the range of about 8 to about 42 phr) and 30-70 (which is within the range of about 25 to about 75 phr), respectively (Table 1). One would have been motivated to use these ranges with a reasonable expectation of success as they are well known in the art as seen in Pompei.
	Alternatively, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have the tackifying resin in the modified Brown composition as a process aide be present in an amount of about 8 to about 42 phr since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II)). One would have been motivated to optimize the amount of tackifying resin because Brown recognizes the amount of tackifying resin as a result-effective variable to be adjusted so as to be “an amount effective to contribute to the desired adhesiveness” (Claim 1). While Brown does teach an exemplary composition formulation where the amount of tackifying resin is 78 phr in Table I, examiner notes that the disclosure of an example does “not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (see MPEP 2123(II)) and does not limit the scope of the teaching in Brown to only the amount of tackifying resin taught in Table I.
While Brown does disclose the use of an unreactive tackifying resin (Claim 1), it is important to note that Brown does not disclose that the choice of unreactive tackifying resins is limited to any particular resin, such as the phenol resin in the examples of Table 1 or other petroleum-based resins, as there is no teaching in regards to the benefits of using a petroleum-based resin over a non-petroleum based tackifying resins, nor is there a teaching away from using non-petroleum based tackifying resins over petroleum-based resins (MPEP 2141.02). Furthermore, the use of non-petroleum based tackifying resins is well known in the art, as terpene resins, which are non-petroleum based, are well known tackifying resins, as evidenced by Shannon ([0104, 0106]), Kaido (C11 L19-36) and YasuharaChemical (“exhibits well-balanced tackiness and adhesive properties” and mentions that it is “a tackifying resin”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the instant application to use terpene resin in the composition of Brown, thereby making the adhesive free of petroleum-based resins, with reasonable expectation of success given that terpene resin is a well-known unreactive tackifying resin as shown in Shannon, Kaido or YasuharaChemical.
	Regarding claim 20, modified Brown teaches all limitations of claim 19 as set forth above. Additionally, Seferin teaches that the liquid terpene-based solvent comprises a citrus oil (C1 L46-50).
	Regarding claim 21, modified Brown teaches all limitations of claim 19 as set forth above. Additionally, Seferin teaches that a majority by weight of the liquid terpene-based solvent comprises d-limonene (C1 L46-50).
	Regarding claim 22, modified Brown teaches all limitations of claim 19 as set forth above. Additionally, ThermoFisher Scientific teaches that the liquid terpene-based solvent is essentially free of water (p.4, in that limonene is insoluble in water).
	Regarding claim 23, modified Brown teaches all limitations of claim 19 as set forth above. Additionally, Brown teaches that a majority by weight of the 100 parts of at least one conjugated diene-containing polymer or copolymer comprises natural rubber (C4 L17-21, in that a majority by weight of the rubber blend is an “other rubbery polymer” and C3 L24-26, in that the “other rubbery polymer” could include natural rubber). Examiner also notes that while Brown teaches that the preferred embodiment of “other rubbery polymer” is a blend of natural rubber and other rubbers, Brown does not explicitly teach away from the other rubbery polymer being only natural rubber, as Brown “does not criticize, discredit, or otherwise discourage the solution claimed…." (see MPEP 2141.02 (VI)).
	Regarding claim 26, modified Brown teaches all limitations of claim 19 as set forth above. Additionally, Brown teaches that the reinforcing filler can comprises of carbon black (Claim 12)
	Regarding claim 27, modified Brown teaches all limitations of claim 26 as set forth above. Additionally, Pompei teaches that the carbon black is present in an amount of 30 to 70 (Table 1, which is partially within the range of about 40 to about 60 phr). Examiner notes that the claim recites "about" 60 phr which includes values slightly above and below 60 phr. The recited 62 phr is construed as reading on "about 60 phr." Further, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to employ carbon black within the claimed range since the claimed ranges and the prior art values are close enough that one skilled in the art would have expected them to have the same properties (see MPEP 2144.05(I)).
	Regarding claim 28, modified Brown teaches all limitations of claim 23 as set forth above. Additionally, Brown teaches that the conjugated diene-containing polymer or copolymer further comprises at least one polymer or copolymer selected from styrene-butadiene copolymer (C3 L40-41), polybutadiene (C3 L27-28) and polyisoprene (C3 L27).
	Regarding claim 29, Brown discloses an adhesive compound comprising:
a. 100 parts of at least one conjugated diene-containing polymer or copolymer including natural rubber (C3 L24-26, C4 L17-21),
b. 70 to 95% by weight of liquid solvent based upon the weight of the adhesive composition and is present in an amount of about 250 to about 2000 phr (C2 L4-6, which includes part of the range of about 60% to about 95%, Claim 1),
d. and a cure package (C3 L59-60).

	While Brown does not explicitly disclose that the liquid solvent is a terpene-based solvent that is liquid at 25 oC, Brown does disclose that any solvent capable of dissolving the rubbery blend is usable in the composition (C1 L65-68). One such solvent would be the naturally based terpene (not petroleum-based) d-limonene (known to be a liquid at 25 oC, see ThermoFisher Scientific) taught by Seferin in the tire adhesive arts to dissolve the elastomers in the adhesive (C1 L41-50). One benefit of using d-limonene over other solvents is reduced toxicity (C1 L46-50).
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use d-limonene as taught by Seferin with Brown. One would have been motivated to do so to reduce the toxicity of the adhesive.
	While Brown does disclose the use of an unreactive tackifying resin “in an amount effective to contribute to the desired adhesiveness of said rubbery adhesive cement” (Claim 1), Brown does not explicitly disclose what constitutes an effective amount outside of Table 1. Additionally, while Brown discloses that composition comprises of carbon black, a known reinforcing filler, (Claim 12) Brown does not explicitly disclose an amount of carbon black outside of Table 1. However, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date for the adhesive composition to include about 8 to about 42 phr of one or more process aids selected from the group consisting of oils, waxes, antioxidants, tackifying resins, reinforcing resins, and peptizers and at least one reinforcing filler in an amount of about 25 to about 75 phr, as Pompei, which is within the tire adhesive art, explicitly teaches that typical amounts of tackifying resins and carbon black in adhesives used in tires (“cement”) are 10-20 phr (which is within the range of about 8 to about 42 phr) and 30-70 (which is within the range of about 25 to about 75 phr), respectively (Table 1). One would have been motivated to use these ranges with a reasonable expectation of success as they are well known in the art as seen in Pompei.
	Alternatively, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have the tackifying resin in the modified Brown composition as a process aide be present in an amount of about 8 to about 42 phr since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II)). One would have been motivated to optimize the amount of tackifying resin because Brown recognizes the amount of tackifying resin as a result-effective variable to be adjusted so as to be “an amount effective to contribute to the desired adhesiveness” (Claim 1). While Brown does teach an exemplary composition formulation where the amount of tackifying resin is 78 phr in Table I, examiner notes that the disclosure of an example does “not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (see MPEP 2123(II)) and does not limit the scope of the teaching in Brown to only the amount of tackifying resin taught in Table I.
While Brown does disclose the use of an unreactive tackifying resin (Claim 1), it is important to note that Brown does not disclose that the choice of unreactive tackifying resins is limited to any particular resin, such as the phenol resin in the examples of Table 1 or other petroleum-based resins, as there is no teaching in regards to the benefits of using a petroleum-based resin over a non-petroleum based tackifying resins, nor is there a teaching away from using non-petroleum based tackifying resins over petroleum-based resins (MPEP 2141.02). Furthermore, the use of non-petroleum based tackifying resins is well known in the art, as terpene resins, which are non-petroleum based, are well known tackifying resins, as evidenced by Shannon ([0104, 0106]), Kaido (C11 L19-36) and YasuharaChemical (“exhibits well-balanced tackiness and adhesive properties” and mentions that it is “a tackifying resin”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the instant application to use terpene resin in the composition of Brown, thereby making the adhesive free of petroleum-based resins, with reasonable expectation of success given that terpene resin is a well-known unreactive tackifying resin as shown in Shannon, Kaido or YasuharaChemical.
Regarding claim 30, modified Brown teaches all limitations of claim 29 as set forth above. Additionally, Brown teaches that the cure package comprises sulfur and at least one vulcanization accelerator (C3 L59-60).
Regarding claim 31, modified Brown teaches all limitations of claim 30 as set forth above. Additionally, while Brown teaches that the composition comprises of sulfur and at least one vulcanization accelerator, (C3 L59-60) Brown does not explicitly disclose amounts of either sulfur or vulcanization accelerator outside of Table 1, only that they are “commonly used in formulating vulcanizable compounds” (C3 L55-56). However, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date for the adhesive composition to include sulfur in an amount of about 1 to about 5 phr and at least one vulcanization accelerator in an amount of about 0.5 to about 5 phr, as Pompei, which is within the tire adhesive art, explicitly teaches that typical amounts of sulfur and vulcanization accelerators in adhesives used in tires (“cement”) are 1-8 phr (which is partially is within the range of about 1 to about 5 phr) and 0.5-5 phr (which encompasses the claimed range), respectively (Table 1). One would have been motivated to use these ranges with a reasonable expectation of success as they are well known in the art as seen in Pompei.
	Regarding claim 32, modified Brown teaches all limitations of claim 29 as set forth above. Additionally, Seferin teaches that the liquid terpene-based solvent comprises a citrus oil (C1 L46-50).
	Regarding claim 33, modified Brown teaches all limitations of claim 29 as set forth above. Additionally, Seferin teaches that a majority by weight of the liquid terpene-based solvent comprises d-limonene (C1 L46-50).
	Regarding claim 34, modified Brown teaches all limitations of claim 29 as set forth above. Additionally, Brown teaches that a majority by weight of the 100 parts of at least one conjugated diene-containing polymer or copolymer comprises natural rubber (C4 L17-21, in that a majority by weight of the rubber blend is an “other rubbery polymer” and C3 L24-26, in that the “other rubbery polymer” could include natural rubber). Examiner also notes that while Brown teaches that the preferred embodiment of “other rubbery polymer” is a blend of natural rubber and other rubbers, Brown does not explicitly teach away from the other rubbery polymer being only natural rubber, as Brown “does not criticize, discredit, or otherwise discourage the solution claimed…." (see MPEP 2141.02 (VI)).
	Regarding claim 35, modified Brown teaches all limitations of claim 29 as set forth above. Additionally, Brown teaches that the reinforcing filler can comprises of carbon black (Claim 12).
	Regarding claim 36, modified Brown teaches all limitations of claim 32 as set forth above. Additionally, Brown teaches that the reinforcing filler can comprises of carbon black (Claim 12).
Regarding claim 37, Brown discloses a process for adhering two tire components together (“tread” and “used tire carcasses”), the process comprising:
a. providing a first tire component having a first rubber surface (surface of “used tire carcass) and applying to at least a portion of the first rubber surface a curable adhesive composition (C1 L18-22) comprising:
i. 100 parts of at least one conjugated diene-containing polymer or copolymer including natural rubber (C3 L24-26, C4 L17-21),
ii. 70 to 95% by weight of liquid solvent based upon the weight of the adhesive composition and is present in an amount of about 250 to about 2000 phr (C2 L4-6, which includes part of the range of about 60% to about 95%, Claim 1),
iv. and a cure package (C3 L59-60).
b. providing a second tire component having a second rubber surface (inner side of “tread”)
c. contacting at least a portion of the second rubber surface with at least a portion of the adhesive-containing first rubber surface to form two adhered components (C1 L18-22).
	While Brown does not explicitly disclose that the liquid solvent is a terpene-based solvent that is liquid at 25 oC, Brown does disclose that any solvent capable of dissolving the rubbery blend is usable in the composition (C1 L65-68). One such solvent would be the naturally based terpene (not petroleum-based) d-limonene (known to be a liquid at 25 oC, see ThermoFisher Scientific) taught by Seferin in the tire adhesive arts to dissolve the elastomers in the adhesive (C1 L41-50). One benefit of using d-limonene over other solvents is reduced toxicity (C1 L46-50).
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use d-limonene as taught by Seferin with Brown. One would have been motivated to do so to reduce the toxicity of the adhesive.
	While Brown does disclose the use of an unreactive tackifying resin “in an amount effective to contribute to the desired adhesiveness of said rubbery adhesive cement” (Claim 1), Brown does not explicitly disclose what constitutes an effective amount outside of Table 1. Additionally, while Brown discloses that composition comprises of carbon black, a known reinforcing filler, (Claim 12) Brown does not explicitly disclose an amount of carbon black outside of Table 1. However, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date for the adhesive composition to include about 8 to about 42 phr of one or more process aids selected from the group consisting of oils, waxes, antioxidants, tackifying resins, reinforcing resins, and peptizers and at least one reinforcing filler in an amount of about 25 to about 75 phr, as Pompei, which is within the tire adhesive art, explicitly teaches that typical amounts of tackifying resins and carbon black in adhesives used in tires (“cement”) are 10-20 phr (which is within the claimed range of about 8 to about 42 phr) and 30-70 (which is within the claimed range of about 25 to about 75 phr), respectively (Table 1). One would have been motivated to use these ranges with a reasonable expectation of success as they are well known in the art as seen in Pompei.
	Alternatively, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have the tackifying resin in the modified Brown composition as a process aide be present in an amount of about 8 to about 42 phr since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II)). One would have been motivated to optimize the amount of tackifying resin because Brown recognizes the amount of tackifying resin as a result-effective variable to be adjusted so as to be “an amount effective to contribute to the desired adhesiveness” (Claim 1). While Brown does teach an exemplary composition formulation where the amount of tackifying resin is 78 phr in Table I, examiner notes that the disclosure of an example does “not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (see MPEP 2123(II)) and does not limit the scope of the teaching in Brown to only the amount of tackifying resin taught in Table I.
While Brown does disclose the use of an unreactive tackifying resin (Claim 1), it is important to note that Brown does not disclose that the choice of unreactive tackifying resins is limited to any particular resin, such as the phenol resin in the examples of Table 1 or other petroleum-based resins, as there is no teaching in regards to the benefits of using a petroleum-based resin over a non-petroleum based tackifying resins, nor is there a teaching away from using non-petroleum based tackifying resins over petroleum-based resins (MPEP 2141.02). Furthermore, the use of non-petroleum based tackifying resins is well known in the art, as terpene resins, which are non-petroleum based, are well known tackifying resins, as evidenced by Shannon ([0104, 0106]), Kaido (C11 L19-36) and YasuharaChemical (“exhibits well-balanced tackiness and adhesive properties” and mentions that it is “a tackifying resin”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the instant application to use terpene resin in the composition of Brown, thereby making the adhesive free of petroleum-based resins, with reasonable expectation of success given that terpene resin is a well-known unreactive tackifying resin as shown in Shannon, Kaido or YasuharaChemical.
Regarding claim 38, modified Brown teaches all limitations of claim 37 as set forth above. Additionally, Brown teaches that the curable adhesive composition is applied to at least a portion of the second rubber surface of the second tire component prior to (c) (C4 L22-30, in that “at least one surface” can be coated with the adhesive, implying that more than one surface could be coated).
	Regarding claim 39, modified Brown teaches all limitations of claim 19 as set forth above. Additionally, as the adhesive composition as set forth above is free of petroleum-based resin via the substitution of well-known terpene resins in lieu of the petroleum-based phenol resin, modified Brown also teaches that the amount of petroleum-based resins is no more than 0.5% by weight based upon the weight of the curable adhesive composition.
	Regarding claim 40, modified Brown teaches all limitations of claim 29 as set forth above. Additionally, as the adhesive composition as set forth above is free of petroleum-based resin via the substitution of well-known terpene resins in lieu of the petroleum-based phenol resin, modified Brown also teaches that the amount of petroleum-based resins is no more than 0% by weight based upon the weight of the curable adhesive composition.
	Regarding claim 41, modified Brown teaches all limitations of claim 19 as set forth above. Additionally, it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing for the composition of modified Brown to have liquid terpene-based solvent in an amount of about 60% to 80% based on the weight of the composition, as Brown teaches that the amount of liquid terpene-based solvent is present in an amount of about 70 to 95%, which represents a range that overlaps with about 60 to about 80%.

Response to Arguments
Applicant's arguments filed 20 April 2022 have been fully considered but they are not persuasive.
Applicant argues that the specification discloses support for the limitation of “about 8 to about 42 phr of one or more process aids selected from the group consisting of oils, waxes, antioxidants, tackifying resins, reinforcing resins, and peptizers”. Examiner disagrees, noting that the specification never specifies a range for the process aids. Instead, the specification only supports the limitation of either 8 phr of process aids (Examples 4-6 and 10-13 in Table 1) or 42 phr of process aids (Examples 1-3 and 7-9 in Table 1). There is no disclosure of process aids in an amount below 8 phr (the term “about 8 phr” includes slightly below 8), between (but not including) 8 and 42 phr, or above 42 phr (the term “about 42 phr” includes slightly above 42).
Applicant’s arguments with respect to claim(s) 19, 29 and 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes that in the rejections in the current office action do not rely upon the example compositions found in Table 1 of Brown but instead relies on what is directly claimed in Brown (the solvent, the conjugated diene-containing polymer, carbon black, and the tackifying resin), which does not require the presence of other components including processing oil. Furthermore, it is noted that the use of extender oils with the polymers is optional (C3 L2-3) and not necessary to the practice of Brown’s claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shibata (US20160152075) teaches that an adhesive composition for use in tires comprises of resin tackifiers in the range of 10-100 phr ([0039-40]) and vulcanization accelerators in the range of 0.5 to 10 phr ([0041-43]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749